Exhibit 10.3
December 19, 2008
[Insert Name and Address]
Dear [Insert Name],
               Wintrust Financial Corporation (the “Company”) anticipates
entering into a Securities Purchase Agreement (the “Participation Agreement”),
with the United States Department of Treasury (“Treasury”) that provides for the
Company’s participation in the Treasury’s TARP Capital Purchase Program (the
“CPP”). If the Company does not participate or if the CPP Covered Period ends,
this letter shall be of no further force and effect.
               For the Company to participate in the CPP and as a condition to
the closing of the investment contemplated by the Participation Agreement, the
Company is required to establish specified standards for incentive compensation
to its senior executive officers and to make changes to its compensation
arrangements. To comply with these requirements, and in consideration of the
benefits that you will receive as a result of the Company’s participation in the
CPP, you agree as follows:

  (1)   No Golden Parachute Payments. You shall not be entitled to any golden
parachute payment during any “CPP Covered Period.” A “CPP Covered Period” is any
period during which (A) you are a senior executive officer and (B) Treasury
holds an equity or debt position acquired from the Company in the CPP.     (2)  
Recovery of Bonus and Incentive Compensation. Any bonus and incentive
compensation paid to you during a CPP Covered Period is subject to recovery or
“clawback” by the Company, pursuant to the Company’s clawback policy, if the
payments were based on materially inaccurate financial statements or any other
materially inaccurate performance metric criteria.     (3)   Compensation
Program Amendments. Each of the Company’s compensation, bonus, incentive and
other benefit plans, arrangements and agreements (including golden parachute,
severance and employment agreements) (collectively, “Benefit Plans”) with
respect to you is hereby amended to the extent necessary to give effect to
provisions (1) and (2). For reference, certain affected Benefit Plans are set
forth in Appendix A to this letter.         In addition, the Company is required
to review its Benefit Plans to ensure that they do not encourage senior
executive officers to take unnecessary and excessive risks that threaten the
value of the Company. To the extent any such review requires revisions to any
Benefit Plan with respect to you, you and the Company agree to negotiate such
changes promptly and in good faith.     (4)   Definitions and Interpretation.
This letter shall be interpreted as follows:

 



--------------------------------------------------------------------------------



 



  •   “Senior executive officer” means the Company’s “senior executive officers”
as defined in subsection 111(b)(3) of EESA.     •   “Golden parachute payment”
is used with same meaning as in Section 111(b)(2)(C) of EESA.     •   “EESA”
means the Emergency Economic Stabilization Act of 2008 as implemented by
guidance or regulation issued by the Department of the Treasury and as published
in the Federal Register on October 20, 2008.     •   “Closing Date” means
December 19, 2008.     •   The term “Company” includes any entities treated as a
single employer with the Company under 31 C.F.R. § 30.1(b) (as in effect on the
Closing Date). You are also delivering a waiver pursuant to the Participation
Agreement, and, as between the Company and you, the term “employer” in that
waiver will be deemed to mean the Company as used in this letter.     •   The
term “CPP Covered Period” shall be limited by, and interpreted in a manner
consistent with, 31 C.F.R. § 30.11 (as in effect on the Closing Date).     •  
Provisions (1) and (2) of this letter are intended to, and will be interpreted,
administered and construed to, comply with Section 111 of EESA (and, to the
maximum extent consistent with the preceding, to permit operation of the Benefit
Plans in accordance with their terms before giving effect to this letter).

  (5)   Miscellaneous. To the extent not subject to federal law, this letter
will be governed by and construed in accordance with the laws of Illinois. This
letter may be executed in two or more counterparts, each of which will be deemed
to be an original. A signature transmitted by facsimile will be deemed an
original signature. Capitalized terms used herein but not defined shall have the
meaning set forth in the Participation Agreement.

               The Board appreciates the concessions you are making and looks
forward to your continued leadership during these financially turbulent times.

2



--------------------------------------------------------------------------------



 



                  Yours sincerely,    
 
                WINTRUST FINANCIAL CORPORATION    
 
           
 
  By:        
 
  Name:  
 
[Insert Name]    
 
  Title:   [Title]    

Intending to be legally bound, I
agree with and accept the foregoing
terms on the date set forth below.

     
 
[Insert Name]
   

Date: December 19, 2008

3



--------------------------------------------------------------------------------



 



APPENDIX A

1)   2007 Stock Incentive Plan (the “2007 Plan”)   2)   1997 Stock Incentive
Plan (the “1997 Plan”)   3)   Each Restricted Stock Unit Award Agreement between
you and the Company under the 2007 Plan or the 1997 Plan   4)   Each
Nonqualified Stock Option Agreement between you and the Company under the 2007
Plan or the 1997 Plan   5)   Cash Incentive and Retention Plan   6)   Employee
Stock Purchase Plan   7)   Amended and Restated Employment Agreement between you
and the Company, dated as of December 19, 2008

4